Exhibit 10.1

WAIVER AGREEMENT

THIS WAIVER AGREEMENT (this “Agreement”), dated as of February 19, 2007, by and
among ISONICS CORPORATION, a California corporation (the “Company”), and Cornell
Capital Partners, L.P. (individually, a “Buyer” or collectively “Buyers” and
itself the holder of more than a majority of the Registrable Securities, the 6%
Debentures, and the Warrants (all as defined below)).

WITNESSETH

WHEREAS, the Buyers purchased 6% convertible debentures aggregating $16,000,000
in principal amount (the “6% Debentures”) on and after May 30, 2006.

WHEREAS, the agreements by which the Buyers purchased such debentures and
received certain common stock purchase warrants exercisable at $2.00 per share
($8.00 post reverse-stock split (“post-split”), $1.75 per share ($7.00
post-split), and $1.25 ($5.00 post-split) per share (collectively the “6%
Debenture Warrants”) imposed certain obligations upon the Company which the
Company has attempted to meet in good faith and using its best efforts.

WHEREAS, certain of the Company’s efforts have been frustrated by regulatory
interpretations, and the Buyers are willing to waive certain compliance
requirements.

WHEREAS, the parties also wish to enter into other agreements to facilitate the
Company’s continuing operations.

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and adequacy whereof is hereby acknowledged, the Company and the
Buyer(s) hereby agree as follows:


1.     WAIVERS AND AGREEMENTS

(A)           SECTION 4(E) OF THE SECURITIES PURCHASE AGREEMENT DATED MAY 30,
2006 TO WHICH THE COMPANY AND THE BUYER(S) WERE A PARTY (THE “SPA”), SECTION
3(D)(I) OF THE 6% DEBENTURES, AND SECTION 3(C) OF THE 6% DEBENTURE WARRANTS
REQUIRED THAT (AMONG OTHER THINGS), NO LATER THAN DECEMBER 31, 2006, THE COMPANY
SHALL TAKE ALL ACTION REASONABLY NECESSARY TO RESERVE SUCH NUMBER OF SHARES OF
COMMON STOCK AS SHALL BE NECESSARY TO EFFECT THE ISSUANCE OF THE CONVERSION
SHARES (AS DEFINED IN THE SPA).  THE BUYER(S) ACKNOWLEDGES THAT THIS ACTION WAS
NOT TAKEN PRIOR TO DECEMBER 31, 2006, BUT WAS TAKEN ON JANUARY 4, 2007.  THE
BUYER(S) ACKNOWLEDGES THAT THIS RESERVATION WAS ACCOMPLISHED AND WAIVES THE
DECEMBER 31, 2006 COMPLIANCE PERIOD.

(B)           SECTION 4(F) OF THE SPA REQUIRED THAT (AMONG OTHER THINGS), THE
COMPANY SHALL MAINTAIN THE AUTHORIZATION FOR QUOTATION ON THE NASDAQ CAPITAL
MARKET OF THE COMPANY’S NO PAR VALUE COMMON STOCK (THE “COMMON STOCK”).  THE
BUYER(S) ARE AWARE THAT THE COMPANY HAS RECEIVED A STAFF DETERMINATION LETTER
ADVISING THE COMPANY THAT ITS COMMON STOCK IS SUBJECT TO DE-LISTING FROM THE
NASDAQ CAPITAL MARKET.  THE BUYER(S) UNDERSTAND THAT THE COMPANY HAS APPEALED
THAT DETERMINATION PURSUANT TO THE NASDAQ MARKETPLACE RULES, BUT THE

1


--------------------------------------------------------------------------------


 

COMPANY CANNOT OFFER ANY ASSURANCE THAT IT WILL BE SUCCESSFUL IN MAINTAINING
SUCH LISTING.  THE BUYER(S) WAIVES THE REQUIREMENT IN SAID SECTION 4(F) THAT THE
COMPANY MUST MAINTAIN THE LISTING OF ITS COMMON STOCK ON THE NASDAQ CAPITAL
MARKET, BUT RETAINS THE REQUIREMENT THAT THE COMPANY MUST USE ITS BEST EFFORTS
TO MAINTAIN SUCH LISTING AND, IF THE COMPANY LOSES ITS NASDAQ CAPITAL MARKET
LISTING, THE COMPANY AGREES TO BE QUOTED ON THE OTC BULLETIN BOARD AND TO
MAINTAIN SUCH LISTING.

(C)           SECTION 4(M) OF THE SPA AND SECTION 3(A) OF THE INVESTOR
REGISTRATION RIGHTS AGREEMENT (AS THAT TERM IS DEFINED IN THE SPA) REQUIRED THAT
(AMONG OTHER THINGS), THE COMPANY SHALL OBTAIN SHAREHOLDER APPROVAL OF AN
INCREASE IN THE COMPANY’S AUTHORIZED CAPITALIZATION TO NOT LESS THAN 175,000,000
COMMON SHARES BY NOT LATER THAN OCTOBER 31, 2006.  THE BUYER(S) ACKNOWLEDGE THAT
THE COMPANY OBTAINED SUCH APPROVAL ON JANUARY 2, 2007, AND WAIVES THE OCTOBER
31, 2006, COMPLIANCE PERIOD.

(D)           SECTION 4(N) OF THE SPA AND SECTION 3(B) OF THE INVESTOR
REGISTRATION RIGHTS AGREEMENT REQUIRED THAT (AMONG OTHER THINGS), THE COMPANY
SHALL, NOT LATER THAN NOVEMBER 30, 2006, FILE AN AMENDED REGISTRATION STATEMENT
TO INCREASE THE NUMBER OF SHARES REGISTERED TO THE TOTAL TRANSACTION SHARES (AS
DEFINED IN THE SPA), AND TO OBTAIN EFFECTIVENESS OF SUCH REGISTRATION STATEMENT
BY NOT LATER THAN JANUARY 15, 2007.  THE BUYER(S) ACKNOWLEDGE THAT THE COMPANY
HAS MET NEITHER THE FILING REQUIREMENT NOR THE EFFECTIVENESS REQUIREMENT, AND
WAIVES THE COMPANY’S OBLIGATION TO DO SO AND ANY PENALTIES AND CHARGES RELATING
TO SUCH FAILURES.  THE COMPANY AND THE BUYER(S) AGREE THAT THE COMPANY WILL
UNDERTAKE TO FILE A REGISTRATION STATEMENT FOR THE TOTAL TRANSACTION SHARES (OR
THE MAXIMUM SHARES THAT MAY BE REGISTERED AS ADVISED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”)) WITHIN 60 CALENDAR DAYS OF
RECEIPT OF WRITTEN NOTIFICATION FROM THE BUYER(S) REQUESTING THAT SUCH
REGISTRATION STATEMENT BE FILED AND THAT THE COMPANY SHALL USE ITS BEST EFFORTS
TO OBTAIN THE EFFECTIVENESS FOR SUCH REGISTRATION WITH IN 45 CALENDAR DAYS OF
ITS FILING.  IN THE EVENT SUCH REGISTRATION STATEMENT IS FILED AND DECLARED
EFFECTIVE FOR A NUMBER OF SHARES LESS THAN THE TOTAL TRANSACTION SHARES, THE
COMPANY AND BUYER AGREE THAT THE COMPANY SHALL, WITHIN SIXTY (60) CALENDAR DAYS
OF RECEIPT OF WRITTEN NOTIFICATION FROM THE BUYER, FILE ADDITIONAL REGISTRATION
STATEMENTS FOR THE MAXIMUM SHARES THAT MAY BE REGISTERED AS ADVISED BY THE SEC
UNTIL SUCH TIME AS THE TOTAL TRANSACTION SHARES HAVE BEEN REGISTERED.

(E)           SECTION 2(B) OF THE INVESTOR REGISTRATION RIGHTS AGREEMENT
REQUIRED THAT (AMONG OTHER THINGS), THE COMPANY SHALL OBTAIN EFFECTIVENESS OF
THE INITIAL REGISTRATION STATEMENT (AS DEFINED THEREIN) WITHIN 120 DAYS OF MAY
30, 2006, AND THE AMENDED REGISTRATION STATEMENT (AS DEFINED THEREIN) WITHIN 45
DAYS FROM THE DATE FILED.  THE BUYER(S) ACKNOWLEDGE THAT THE COMPANY MET NEITHER
THE EFFECTIVENESS REQUIREMENT FOR THE INITIAL REGISTRATION STATEMENT NOR THE
FILING REQUIREMENT NOR THE EFFECTIVENESS REQUIREMENT FOR THE AMENDED
REGISTRATION STATEMENT, AND WAIVES THE COMPANY’S OBLIGATION TO DO SO AND ANY AND
ALL LIQUIDATED DAMAGES (AS THAT TERM IS DEFINED IN SECTION 2(C) OF THE INVESTOR
REGISTRATION RIGHTS AGREEMENT) THAT MAY HAVE ACCRUED OR MAY IN THE FUTURE ACCRUE
SOLELY AS A RESULT OF SUCH NON-COMPLIANCE WITH THE FILING OF THE INITIAL
REGISTRATION STATEMENT AND AMENDED REGISTRATION STATEMENT.  THE COMPANY AND THE
BUYER(S) AGREE THAT THE COMPANY WILL UNDERTAKE TO FILE A REGISTRATION STATEMENT
FOR THE TOTAL TRANSACTION SHARES (OR THE MAXIMUM SHARES THAT MAY BE REGISTERED
AS ADVISED BY THE SEC) WITHIN 60 CALENDAR DAYS OF RECEIPT OF WRITTEN
NOTIFICATION FROM THE BUYER(S) REQUESTING THAT SUCH REGISTRATION STATEMENT BE
FILED AND THAT THE COMPANY SHALL USE

2


--------------------------------------------------------------------------------


 

ITS BEST EFFORTS TO OBTAIN THE EFFECTIVENESS FOR SUCH REGISTRATION WITH IN 45
CALENDAR DAYS OF ITS FILING, AS WELL AS SUCH ADDITIONAL REGISTRATION STATEMENTS
AS MAY BE NECESSARY FOR THE REGISTRATION OF THE TOTAL TRANSACTION SHARES AS
REFERENCED IN SECTION 1(D) ABOVE.

(F)            SECTION 3(C) OF THE INVESTOR REGISTRATION RIGHTS AGREEMENT
REQUIRED THAT (AMONG OTHER THINGS), THE COMPANY SHALL INCREASE THE TOTAL NUMBER
OF SHARES REGISTERED IN CERTAIN CIRCUMSTANCES UPON DETERMINING THAT ALL
REGISTRABLE SECURITIES ARE ISSUED AND THERE REMAINS AN AMOUNT DUE UNDER THE 6%
DEBENTURES.  THE COMPANY AND THE BUYER(S) AGREE THAT THE COMPANY WILL UNDERTAKE
TO FILE A REGISTRATION STATEMENT FOR THE TOTAL TRANSACTION SHARES (OR THE
MAXIMUM SHARES THAT MAY BE REGISTERED AS ADVISED BY THE SEC) WITHIN 60 CALENDAR
DAYS OF RECEIPT OF WRITTEN NOTIFICATION FROM THE BUYER(S) REQUESTING THAT SUCH
REGISTRATION STATEMENT BE FILED AND THAT THE COMPANY SHALL USE ITS BEST EFFORTS
TO OBTAIN THE EFFECTIVENESS FOR SUCH REGISTRATION WITH IN 45 CALENDAR DAYS OF
ITS FILING.

(G)           THE BUYER(S) UNDERSTAND THAT THE COMPANY IS RESTRUCTURING ITS
MANAGEMENT AND, IN ORDER TO COMPENSATE NEW, CONTINUING, AND EXITING OFFICERS,
WILL OFFER STOCK OPTIONS IN AN AMOUNT NOT TO EXCEED 3.5 MILLION SHARES PURSUANT
TO A PLAN (THE “2007 RESTRUCTURING EQUITY PLAN”) TO BE APPROVED BY THE COMPANY’S
COMPENSATION COMMITTEE (WHICH CONSISTS OF INDEPENDENT DIRECTORS), THE BOARD OF
DIRECTORS AND THE SHAREHOLDERS.  THE BUYER(S) WAIVES ANY ADJUSTMENT TO THE
CONVERSION PRICE OF ITS 6% DEBENTURES OR TO THE EXERCISE PRICE OF ITS 6%
DEBENTURE WARRANTS, OR TO THE NUMBER OF SHARES TO BE ISSUED PURSUANT TO THE
CONVERSION OF THE 6% DEBENTURES OR THE EXERCISE OF ITS 6% DEBENTURE WARRANTS IN
CONNECTION WITH OPTIONS GRANTED PURSUANT TO THE 2007 RESTRUCTURING EQUITY PLAN.

(H)           THE 6% DEBENTURES HELD BY THE BUYER(S) PROVIDE THE HOLDERS WITH
CERTAIN RIGHTS OF FIRST REFUSAL AND A REQUIREMENT THAT THE HOLDERS CONSENT TO
CERTAIN EQUITY FINANCINGS OR DEBT FINANCINGS.  THE BUYER(S) (BEING THE HOLDERS
OF ALL OF THE OUTSTANDING 6% DEBENTURES AND THE 6% DEBENTURE WARRANTS) HEREBY
CONSENT TO THE ISSUANCE BY THE COMPANY OF SECURITIES IN EXCHANGE FOR AN
INVESTMENT BY ACCREDITED INVESTORS ONLY IN AN AMOUNT OF UP TO $2,000,000,
PROVIDED THAT SUCH OFFERING BY THE COMPANY AND INVESTMENT BY ACCREDITED
INVESTORS IS IN SUBSTANTIALLY IDENTICAL TERMS AS THE OUTSTANDING 6% DEBENTURES
AND 6% DEBENTURE WARRANTS AND THE TRANSACTION DOCUMENTS (AS DEFINED IN THE 6%
DEBENTURES) EXECUTED IN CONNECTION THEREWITH.

(I)            NO EVENT SUBJECT TO A WAIVER OR CONSENT HEREIN SHALL CONSTITUTE
AN “EVENT OF DEFAULT” AS DEFINED IN SECTION 2(A) OF THE 6% DEBENTURES OR IN
SECTION 1(B)(V) OF THE THE 6% DEBENTURE WARRANTS,,AND NO SUCH EVENT WILL RESULT
IN A PRICE ADJUSTMENT OR OTHER RATCHET TO THE 6% DEBENTURES OR THE 6% DEBENTURE
WARRANTS EXCEPT AS SPECIFICALLY SET FORTH HEREIN.

(J)            THE BUYER(S) (BEING THE HOLDERS OF ALL OF THE OUTSTANDING 6%
DEBENTURES) ACKNOWLEDGES THAT THE REVERSE STOCK SPLIT OF THE COMMON STOCK
EFFECTED BY THE COMPANY ON FEBRUARY 13, 2007 RESULTED IN A NORMAL ADJUSTMENT OF
THE 6% DEBENTURES PURSUANT TO CLAUSE 3(C)(II)(C) THEREOF AND OF THE 6% DEBENTURE
WARRANTS PURSUANT TO SECTION 8(D) THEREOF.

(K)           THE COMPANY ACKNOWLEDGES THAT THE SHARES ISSUABLE PURSUANT TO
CERTAIN OF THE 6% DEBENTURE WARRANTS ARE NOT SUBJECT TO AN EFFECTIVE
REGISTRATION STATEMENT AND,

3


--------------------------------------------------------------------------------


 

THEREFORE, THE HOLDERS THEREOF HAVE THE RIGHT OF CASHLESS EXERCISE AS PROVIDED
IN SECTION 2(A)(II) OF THE 6% DEBENTURE WARRANTS.

(L)            NOTHING IN THIS SECTION 1 WAIVES THE RIGHT OF THE BUYER(S)
HEREAFTER TO ENFORCE TERMS OF THE INVESTOR REGISTRATION RIGHTS AGREEMENT IN
ACCORDANCE WITH THE TERMS THEREOF (AS MODIFIED BY THESE WAIVERS) UPON AT LEAST
60 DAYS NOTICE TO THE COMPANY.


2.     OTHER AGREEMENTS

(A)           ADJUSTMENT TO WARRANTS.  THE BUYER(S) HOLD WARRANTS TO ACQUIRE
3,000,000 (750,000 POST-SPLIT) SHARES OF THE COMPANY’S COMMON STOCK EXERCISABLE
THROUGH MAY 2009 AT $1.75 ($7.00 POST-SPLIT) PER SHARE, AND 3,000,000 (750,000
POST-SPLIT) SHARES OF THE COMMON STOCK EXERCISABLE THROUGH MAY 2009 AT $2.00
($8.00 POST-SPLIT) PER SHARE.  THE COMPANY AGREES THAT, UPON THE FIRST
CONVERSION BY THE BUYER(S) OF ANY 6% DEBENTURE WHETHER PURSUANT TO PARAGRAPH
2(C) OR OTHERWISE, THE EXERCISE PRICE OF THOSE WARRANTS WILL BE AUTOMATICALLY
ADJUSTED TO THE AVERAGE OF THE TWO LOWEST DAILY VWAPS OF THE COMMON STOCK DURING
THE FIVE TRADING DAYS PRIOR TO SUCH CONVERSION (AS THOSE TERMS ARE DEFINED IN
THE 6% DEBENTURE) TO THE EXTENT THAT THE AVERAGE OF THE TWO LOWEST DAILY VWAPS
ARE IN FACT LOWER THAN THE EXERCISE PRICE AT THE TIME OF CONVERSION.

(B)           ADDITIONAL FINANCING.  THE BUYER(S) AGREE THAT IF THE COMPANY DOES
NOT RAISE $2,000,000 (AS CONTEMPLATED IN SECTION 1(H), ABOVE) BY APRIL 6, 2007:

(I)                  THE BUYER(S) WILL (NOT LATER THAN APRIL 12, 2007)
“FILL-THE-GAP” AND PROVIDE FUNDS TO THE COMPANY IN AN AMOUNT EQUAL TO THE
DIFFERENCE (BUT NOT GREATER THAN $1,000,000) BETWEEN $2,000,000 AND THE AMOUNT
RAISED BY THE COMPANY; OR

(II)                 THE BUYER(S) WILL WAIVE THEIR RIGHT OF FIRST REFUSAL (AS IN
SECTION 1(H), ABOVE) AND ANY DILUTION ADJUSTMENT (AS IN SECTION 1(I), ABOVE) FOR
OTHER ACCREDITED INVESTORS WHO ACTUALLY PURCHASE SECURITIES ON TERMS IDENTICAL
IN ALL MATERIAL RESPECTS TO THOSE OFFERED BY THE COMPANY WHO PROVIDE THE FUNDS
TO “FILL-THE-GAP” BY NOT LATER THAN APRIL 12, 2007.  IF THE PURCHASERS DO NOT
ACTUALLY MAKE THE INVESTMENT, THE BUYER(S) WILL PROVIDE FUNDS TO THE COMPANY
(BUT NOT GREATER THAN $1,000,000 INCLUSIVE OF PARAGRAPH 2(B)(I), ABOVE) NOT
LATER THAN 4:00 PM EASTERN TIME ON APRIL 12, 2007.


3.     GOVERNING LAW: MISCELLANEOUS.

(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES FURTHER AGREE THAT
ANY ACTION BETWEEN THEM SHALL BE HEARD IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY SITTING IN NEWARK, NEW JERSEY FOR THE ADJUDICATION OF
ANY CIVIL ACTION ASSERTED PURSUANT TO THIS PARAGRAPH.

(B)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY.  IN THE EVENT ANY SIGNATURE PAGE IS
DELIVERED BY FACSIMILE TRANSMISSION, THE PARTY USING

4


--------------------------------------------------------------------------------


 

SUCH MEANS OF DELIVERY SHALL CAUSE FOUR ADDITIONAL ORIGINAL EXECUTED SIGNATURE
PAGES TO BE PHYSICALLY DELIVERED TO THE OTHER PARTY WITHIN FIVE DAYS OF THE
EXECUTION AND DELIVERY HEREOF.

(C)           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.

(D)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.

(E)           ENTIRE AGREEMENT, AMENDMENTS.  THIS AGREEMENT SUPERSEDES ALL OTHER
PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE BUYER(S), THE COMPANY, THEIR
AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH RESPECT TO THE MATTERS
DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED OR AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED
BY THE PARTY TO BE CHARGED WITH ENFORCEMENT.

(F)            NOTICES.  ANY NOTICES, CONSENTS, WAIVERS, OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON CONFIRMATION OF RECEIPT, WHEN SENT BY FACSIMILE;
(III) THREE (3) DAYS AFTER BEING SENT BY U.S. CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR (IV) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:

If to the Company, to:

 

Isonics Corporation

 

 

5906 McIntyre Street

 

 

Golden, CO 80403

 

 

Attention:

John Sakys, President

 

 

Telephone:

(303) 279-7900

 

 

Facsimile:

(303) 279-7300

 

 

 

 

With a copy to:

 

Burns, Figa & Will, P.C.

 

 

6400 South Fiddler’s Green Circle — Suite 1000

 

 

Greenwood Village, CO 80111

 

 

Attention:

Herrick K. Lidstone, Jr., Esq.

 

 

Telephone:

(303) 796-2626

 

 

Facsimile:

(303) 796-2777

 

 

 

 

 

If to the Buyer(s), to its address and facsimile number set forth beneath its
signature, with copies to the Buyer’s counsel.  Each party shall provide five
(5) days’ prior written notice to the other party of any change in address or
facsimile number.

5


--------------------------------------------------------------------------------


 

(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  NEITHER THE COMPANY NOR ANY BUYER SHALL ASSIGN THIS AGREEMENT OR ANY
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY HERETO.

(H)           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.

(I)            PUBLICITY.  THE COMPANY AND THE BUYER(S) SHALL HAVE THE RIGHT TO
APPROVE, BEFORE ISSUANCE ANY PRESS RELEASE OR ANY OTHER PUBLIC STATEMENT WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY MADE BY ANY PARTY; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR APPROVAL OF THE
BUYER(S), TO ISSUE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE WITH RESPECT TO
SUCH TRANSACTIONS REQUIRED UNDER APPLICABLE SECURITIES OR OTHER LAWS OR
REGULATIONS (THE COMPANY SHALL USE ITS BEST EFFORTS TO CONSULT THE BUYER(S) IN
CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS
RELEASE AND BUYER(S) SHALL BE PROVIDED WITH A COPY THEREOF UPON RELEASE
THEREOF).

(J)            FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  WITHOUT LIMITATION OF THE FOREGOING, THE
BUYER(S) WILL TIMELY FILE ANY REPORTS REQUIRED UNDER SECTIONS 13(D) OR 16(A) OF
THE SECURITIES EXCHANGE ACT OF 1934.

(K)           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

(L)            EXCEPT AS EXPRESSLY SET FORTH ABOVE, ALL OF THE TERMS AND
CONDITIONS OF THE TRANSACTION DOCUMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT,
AND SHALL NOT BE IN ANY WAY CHANGED, MODIFIED OR SUPERSEDED.   THIS AGREEMENT
SHALL PROVIDE FOR WAIVERS, AMENDMENTS AND OTHER TERMS AS SPECIFICALLY SET FORTH
AND DESCRIBED HEREIN AND SHALL NOT BE DEEMED A WAIVER OR AMENDMENT TO OTHER
TERMS OR CONDITIONS OF THE TRANSACTION DOCUMENTS.

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

6


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

BUYER(S)

 

COMPANY:

CORNELL CAPITAL PARTNERS, L.P.

 

ISONICS CORPORATION

 

 

 

 

 

By:

 

 

By:

 

Yorkville Advisors, LLC, its general

 

Name:

John Sakys

partner, by Mark Angelo, its portfolio manager

 

Title:

President and Chief Executive Officer

101 Hudson Street — Suite 3700

 

 

 

Jersey City, NJ 07303

 

 

 

Facsimile:  (201) 985-8266

 

 

 

 

7


--------------------------------------------------------------------------------